Summit App. No. 26967, 2014-Ohio-374. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 1 of the court of appeals’ entry filed March 17, 2014:
“When a defendant is convicted of a R.C. 2941.1413 specification, does Ohio’s OVI statute, R.C. 4511.19 prevail so that a five year sentence can be imposed for a third degree felony OVI or does R.C. 2929.14(A) require that the maximum sentence that can be imposed is three years?”
The conflict case is State v. Sturgill, 12th Dist. Clermont Nos. CA2013-01-002 and CA2013-01-003, *14032013- Ohio-4648.
O’Donnell, J., dissents.